RYAN, J.
Frank Sofge, a resident of Kentucky, was present in the United States Court for the Southern District of Ohio for trial upon an indictment pending against him. While leaving the Court room after sentence had been passed upon him, he was served with process in an action brought against him by James Eades. The Hamilton Common Pleas held:
1. The sole question is whether a non-resident of the state while attending court to answer to the charge of an indictment is privileged from service of summons.
2. The question is one of great concern to the free and unhampered administration of justice, that persons should at all times feel safe and free to attend within any jurisdiction other than their own, judicial proceedings, in which they are interested without being subjected to the hazard of being held to answer to some other adverse judicial proceeding.
3. Sofge was privileged from the service of summons at the time the process of this Court was served upon him, and the motion to quash the service of summons will be sustained.
Motion sustained.